Exhibit 10.1

May 23, 2011

Mr. Neil R. Austrian

Office Depot, Inc.

6600 Military Trail

Mail Code: C532

Boca Raton FL 33496

Dear Neil:

This letter, when signed by each of us shall constitute the agreement
(“Agreement”) between Office Depot, Inc. (the “Company”) and yourself
(“Executive”) with regard to your serving as the Chairman and Chief Executive
Officer of the Company during the period from May 23, 2011 (the “Commencement
Date”) until the date of your termination of employment with the Company
hereunder. This period is referred to herein as the “Engagement.” This Agreement
shall supersede and replace your prior letter agreement with the Company dated
November 2, 2010 (the “Prior Agreement”), pursuant to which you previously
served as the Company’s interim Chairman and Chief Executive Officer.

Engagement: Executive has agreed to serve, at the unanimous request of the Board
of Directors of the Company (the “Board”), as the Chairman and Chief Executive
Officer (“CEO”) of the Company during the Engagement. During the Engagement,
Executive shall devote substantially his full working time, and his best efforts
to performing the duties of Chairman and CEO of the Company.

During the Engagement, Executive shall have the normal duties, responsibilities
and authority attendant to the position of Chairman and CEO of the Company,
subject to the power of the Board to expand or limit such duties,
responsibilities and authority from time to time.

Executive shall be allowed to serve as a director of any company or entity of
which he is currently a director, including any non-profit organization
(including trade, civic, educational or charitable organizations). With the
prior written approval of the Board, Executive also shall be allowed to serve as
a director of any corporation which is not competing with the Company or any of
its subsidiaries in the office product and office supply industry, so long as
such duties do not materially interfere with the performance of Executive’s
duties or responsibilities hereunder.

Executive shall perform Executive’s duties and responsibilities under this
Agreement to the best of Executive’s abilities in a diligent, trustworthy,
businesslike and efficient manner.



--------------------------------------------------------------------------------

Either party may terminate the Engagement at any time for any reason upon not
less than sixty (60) days’ notice to the other; provided that the Engagement
shall immediately terminate (without further notice) upon Executive’s death or
upon termination of the Engagement by the Company for “good cause” (as defined
below). Additionally, the Company may terminate Executive’s employment on less
than sixty days’ notice if Executive becomes eligible to commence benefits under
the Company’s long-term disability program. Upon any termination of the
Engagement, the Company shall be obligated to pay Executive only his accrued
base salary through the date of the termination of his Engagement hereunder
together with Executive’s then vested benefits pursuant to the Company’s
employee benefit plans (including, without limitation, any bonus earned in
respect of a previously completed calendar quarter or other vested benefits that
Executive is entitled to receive pursuant to this Agreement).

Good cause shall be established only by a vote of 75% or more of the members of
the Board (other than Executive) and shall specify the nature of such “good
cause”, include a determination that Executive has engaged in the conduct
constituting good cause and shall direct that Executive’s employment shall be
terminated for good cause. As used herein, the term “good cause” shall mean:
Executive’s conviction of a felony or willful malfeasance or gross negligence in
discharging Executive’s duties under this Agreement, resulting in material harm
to the Company.

Base Salary: During the Engagement, the Company shall pay to Executive a base
salary at the annualized rate of $1,100,000, payable in accordance with the
Company’s general payroll practices and subject to customary withholding for
income taxes, FICA and similar items. For the avoidance of doubt, Executive
shall remain entitled to receive accrued compensation through the date prior to
the Commencement Date pursuant to the terms of the Prior Agreement.

Annual Incentive Compensation: Commencing with calendar year 2012 and with
respect to each calendar year which occurs during the Engagement, Executive
shall be eligible to earn an annual target bonus (the “Target Bonus”) equal to
140% of Executive’s base salary rate, subject to achievement of performance
targets set by the Board or the Compensation Committee of the Board. With
respect to the period from the Commencement Date through December 31, 2011,
Executive shall be eligible to earn a pro-rata portion of the Target Bonus based
on the remaining portion of the 2011 calendar year, subject to achievement of
performance targets set by the Board or the Compensation Committee of the Board.
Executive’s Target Bonus opportunities shall be comprised of separate quarterly
performance targets and the bonus amounts, to the extent earned, shall be paid
to Executive, subject to Executive’s continued employment with the Company
through the last day of the applicable calendar quarter, within 2 1/2 months
following the calendar quarter during which such portion of the bonus is earned.
The Board or the Compensation Committee of the Board shall determine the bonus
performance targets for purposes of this paragraph in good faith consultation
with Executive (with the intention that such performance targets shall generally
be set before 25% of the corresponding performance period has elapsed). Unless
otherwise determined by the Board or the Compensation Committee of the Board,
Executive’s Target Bonus opportunity under this Agreement shall be in lieu of
Executive’s right to participate in any other annual bonus plan applicable to
other Company employees, except Executive’s Target Bonus opportunity under this
Agreement may be granted pursuant to the terms of the Company’s 2008 Bonus Plan
for Executive Management Employees (or any successor plan thereto).

 

2



--------------------------------------------------------------------------------

Amendment to November 2, 2010 Option Agreement: Section 2(a) of Executive’s
November 2, 2010 stock option award agreement with the Company (the “Option
Agreement”) is hereby amended to provide that (i) the “Scheduled Vesting Date”
with respect to the two-thirds portion of the “Option Shares” that remain
unvested as of the date hereof shall be April 30, 2013 and (ii) Executive’s
becoming the Company’s Chairman and CEO pursuant to this Agreement shall not be
deemed to constitute a “Successor CEO Event”. The terms “Scheduled Vesting
Date”, “Option Shares” and “Successor CEO Event” as used in this paragraph shall
have the meanings assigned to such terms under the Option Agreement.

Restricted Stock Grants: Effective as of the Commencement Date, in lieu of a
sign on cash bonus and to incentivize future performance, Executive shall be
granted (i) a time-vesting restricted stock award covering 600,000 shares of the
Company’s common stock pursuant to an award agreement substantially in the form
attached hereto as Exhibit A and (ii) a performance-vesting restricted stock
award covering 600,000 shares of the Company’s common stock pursuant to an award
agreement substantially in the form attached hereto as Exhibit B.

Change in Control Agreement; Restrictive Covenant Agreement: Effective as of the
Commencement Date, Executive shall enter into the Company’s standard form of
Change in Control Agreement for senior executives, a copy of which is attached
hereto as Exhibit C, and the Company’s standard form of Non-Competition,
Confidentiality and Non-Solicitation Agreement for Associates, a copy of which
is attached hereto as Exhibit D.

Benefits; Health & Welfare Plans: During the Engagement, except as otherwise set
forth herein, Executive shall participate in all benefit plans of the Company on
the same basis as generally made available to other senior executives of the
Company from time to time (except that Executive shall not be entitled to
receive a car allowance) and Executive shall be entitled to 4 weeks of paid
vacation per year in accordance with the Company’s standard vacation policies.
The Employee Benefit Plans Participation Waiver that Executive previously signed
waiving his right to participate in the Company’s benefit plans shall be deemed
void as of the Commencement Date.

Business Expenses: The Company shall reimburse Executive for all reasonable
expenses incurred by Executive in the course of performing Executive’s duties
under this Agreement that are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses. Reimbursement shall be subject to the Company’s customary requirements
imposed upon executive level employees, with respect to reporting and
documentation of such expenses.

 

3



--------------------------------------------------------------------------------

Confidential Information: Executive acknowledges that the information,
observations and data obtained by Executive while employed by the Company
concerning the business or affairs of the Company or any subsidiary or affiliate
of the Company (“Confidential Information”) is the property of the Company.
Therefore, Executive agrees that Executive shall not disclose to any
unauthorized person or use for Executive’s own purposes any Confidential
Information without the prior written consent of the Board, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of Executive’s acts or omissions.
Executive shall deliver to the Company at the termination of the Engagement, or
at any other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) in any form or medium relating to the Confidential
Information, or the business of the Company or any subsidiary or affiliate of
the Company that Executive may then possess or have under Executive’s control.

Continued Suspension of Committee Memberships: During the Engagement, Executive
shall continue to serve as a member of the Board, subject to the requirement
that he stand for re-election at each Annual Meeting of Shareholders of the
Company. During the Engagement, Executive’s membership on all standing
committees of the Board committees and any committees requiring director
independence shall remain suspended. However, in his capacity as Chairman and
CEO, he shall be allowed to attend any and all meetings of Board committees ex
officio. During the Engagement, Executive shall no longer be entitled to receive
separate director fees or other compensation from the Company in his capacity as
a member of the Board.

Miscellaneous Provisions:

 

  a) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

  b) Complete Agreement. This Agreement (together with the Option Agreement and
the agreements attached as Exhibits hereto) constitutes the complete agreement
and understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

  c) Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party.

 

  d) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and permitted assigns, except that Executive may not assign
Executive’s rights or delegate Executive’s obligations hereunder without the
prior written consent of the Company.

 

4



--------------------------------------------------------------------------------

  e) Assignment by the Company. This Agreement shall not be assignable by the
Company except to a successor of the Company (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, which successor shall be required to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

  f) Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement hereto shall be
governed by, and construed in accordance with, the laws of the State of Florida,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Florida or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Florida.

 

  g) Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

  h) Withholding Taxes and Section 409A. The Company may withhold from any
amounts payable under this Agreement such Federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation. It is
intended, and this Agreement will be so construed, that any amounts payable
under this Agreement and the Company’s and Executive’s exercise of authority or
discretion hereunder shall either be exempt from or comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
so as not to subject Executive to the payment of interest and/or any tax penalty
that may be imposed under Section 409A of the Code. If at the time of
Executive’s termination of employment with the Company Executive is a “specified
employee” as defined in Section 409A of the Code and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code). Executive acknowledges and agrees that the
Company has made no representation to Executive as to the tax treatment of the
compensation and benefits provided pursuant to this Agreement and that Executive
is solely responsible for all taxes due with respect to such compensation and
benefits.

 

5



--------------------------------------------------------------------------------

Neil, if you will please countersign a copy of this Agreement, it will
constitute the terms of your Engagement as Chairman and CEO of the Company upon
the terms herein.

 

Sincerely,

 

/s/ W. Scott Hedrick

W. Scott Hedrick

Lead Director

This Agreement is agreed to:

 

/s/ Neil R. Austrian

Neil R. Austrian

Date: May 23, 2011

 

6